Case 1:17-cr-00101-LEK Document 508 Filed 06/17/19 Page 1 of 11      PageID #: 4526



 KENJI M. PRICE #10523
 United States Attorney
 District of Hawaii

 GREGG PARIS YATES #8225
 Assistant United States Attorney
 Room 6-100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 E-Mail:     gregg.yates@usdoj.gov

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,              )   CR. NO. 17-00101-01 LEK
                                        )
                   Plaintiff,           )   GOVERNMENT’S RESPONSE TO
                                        )   DEFENDANT’S MOTION TO SHOW
       vs.                              )   ADMINISTRATIVE REMEDY
                                        )   PROCEDURES AT FDC HONOLULU
 ANTHONY T. WILLIAMS, (1)               )   AREA A SHAM, FARCE[,] AND NO
                                        )   AVAILABLE MEANS FOR A
                   Defendant.           )   REMEDY; EXHIBITS A-D;
                                        )   CERTIFICATE OF SERVICE
                                        )

      GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO
  SHOW ADMINISTRATIVE REMEDY PROCEDURES AT FDC HONOLULU
  ARE A SHAM, FARCE[,] AND NO AVAILABLE MEANS FOR A REMEDY

       The government respectfully submits this brief in response to Defendant

 Anthony T. Williams’s (Defendant) Motion to Show Administrative Remedy

 Procedures At FDC Honolulu Are A Sham, Farce, And No Available Means For A
Case 1:17-cr-00101-LEK Document 508 Filed 06/17/19 Page 2 of 11          PageID #: 4527



 Remedy (Motion). Properly stated, the Motion actually seeks to permit the

 defendant to challenge the conditions of his confinement at the Federal Detention

 Center, Honolulu (FDC) before this Court without first exhausting his

 administrative remedies. The Motion argues that the defendant “has followed the

 administrative remedy procedures to the letter and still has not obtained any

 remedy.” Motion Exh. A 2 ¶ 2, ECF No. 493-2. However, the Motion fails to

 attach any documentation demonstrating the defendant’s compliance with the

 Bureau of Prison’s (BOP) Administrative Remedy Process, or to include any

 reference to prior filings that attached such documentation.

       The Motion should be denied. As demonstrated below, the BOP’s records

 of the defendant’s remedy requests and its decisions demonstrate that the defendant

 has repeatedly failed to follow the proper administrative remedy procedures, set

 forth in Title 28, Code of Federal Regulations (CFR), Sections 542.10 et seq., and

 has failed to exhaust his administrative remedies.

                                  BACKGROUND

 I.    The BOP Administrative Remedy Program

       A BOP inmate’s remedy requests are identified by a two-part “remedy ID,”

 which is akin to a case number. BOP Program Statement 1330.18, Administrative

 Remedy Program (Program Statement) at 9 (Jan. 6, 2014), available at




                                          2
Case 1:17-cr-00101-LEK Document 508 Filed 06/17/19 Page 3 of 11             PageID #: 4528



 https://www.bop.gov/policy/progstat/1330_018.pdf.1 Once a remedy filing is

 entered into the system, any subsequent submissions or appeals of that case are

 entered into the BOP database using the same case number. Id. The second part of

 the remedy ID is a suffix describing where in the appeals process a submission

 rests: “F” is for facility, the initial level; “R” for Regional Director’s Office; and

 “A” for the Office of General Counsel in BOP’s Central Office, the final level of

 appeal. Exhibit A at 2 (SENTRY Administrative Remedy Technical Reference

 Manual).

       The defendant’s administrative remedy request filing history is summarized

 in a BOP database report. See, e.g., Exhibit B (Admin. Remedy Generalized

 Retrieval for A. Williams, dated June 13, 2019). The defendant’s administrative

 remedy report reflects thirteen (13) facility-level grievances, with Remedy IDs

 bearing an F# suffix, sent to the FDC Warden on a variety of issues, from haircuts

 to religious issues. Exh. B at 2-10 (Admin. Remedy Generalized Retrieval).

       An inmate who is not satisfied with the Warden’s response may submit an

 appeal to the Regional Director using a BP-10 form, which is furnished to the

 inmate by staff. 28 CFR § 545.15(a). Only the BP-10 may be used for regional

 appeals. Id. at § 545.15(b). An inmate who is not satisfied with the Regional


 1
   This BOP Program Statement publicly available via any inmate computer
 terminal in the BOP system. The Administrative Remedy Program policy contains
 all relevant text from the CFR cited herein.
                                             3
Case 1:17-cr-00101-LEK Document 508 Filed 06/17/19 Page 4 of 11          PageID #: 4529



 Director’s response may appeal to the General Counsel in BOP’s Central Office.

 Id. § 545.15(a). Only a BP-11 form may be used for appeals to the General

 Counsel. Id. § 545.15(b).

       In addition to using specific appeals forms, inmates must also include copies

 of the original filings and responses from lower levels of appeal. These copies are

 provided to the inmate at no cost and with adequate number so the inmate has a

 copy of each filing both for his personal records and enough to attach with any

 subsequent levels of appeal. See Program Statement at 11, avail. at

 https://www.bop.gov/policy/progstat/1330_018.pdf. Appeals to the Regional

 Director must be accompanied by a copy of the facility “F” level request and

 response; appeals to the General Counsel must be accompanied by one copy of the

 facility “F” level and regional “R” level filings and their responses. Id.

 II.   The Defendant’s Relevant Remedy Filings

       The defendant’s claim that the BOP’s Administrative Remedy Process is a

 sham appears to be based upon two remedy appeals that were filed by the

 defendant, 956936-R1 and 952796-A1 [henceforth, ‘936 and ‘796, respectively].

 Exh. B at 9. These appeals appear to concern the denial by the FDC Warden of the

 defendant’s request to have an outside minister meet with him at the FDC, which

 bore the Remedy ID, ‘796-F1. Exh. B at 8.




                                           4
Case 1:17-cr-00101-LEK Document 508 Filed 06/17/19 Page 5 of 11         PageID #: 4530



        To appeal ‘796-F1, the defendant appears to have submitted a letter, rather

 than a BP-10 form, to the Regional Office.2 Exhibit C at 2-3 (A. Williams Ltr. To

 BOP Regional Director M. Juan Balthazar, Jr., dated November 14th, 2018 and

 BOP rejection notice, dated December 4, 2018). The letter enclosed no copy of the

 facility “F” level request and response, as required by Title 28, Code of Federal

 Regulations, Section 542.15(b). Id. Because the defendant did not use the correct

 form, which would have contained the Remedy ID, and did not provide a copy of

 any facility request or response, the Regional Office did not understand that the

 defendant’s letter pertained to an existing remedy request. Accordingly, the

 Regional Office assigned a new Remedy ID to the defendant’s appeal, ‘796-R1,

 and rejected the appeal, stating, “You must first file a BP-9 request through the

 institution for the Warden’s review and response before filing an appeal at this

 level.” Id. at 1.

        On January 7, 2019, the defendant sent a letter to the BOP Director in

 Washington, D.C. Exhibit D at 4 (A. Williams Ltr. To BOP Director Hugh


 2
   According to BOP records, the BOP regional office received a communication
 from the defendant on October 9, 2018. Ex. B at 9 (“DATE RCV: 10-09-2018”).
 After a thorough search, BOP’s regional office was unable to locate this first
 communication from the defendant. However, as the defendant claims he “sent the
 regional office a copy of the BP-9 and the denial” with his second appeal only to
 receive “the EXACT same rejection notice with the exact same bogus reason,” the
 materials attached as Exhibit C should reflect all supporting documents, if any,
 defendant claims to have filed with the regional office. However, no supporting
 documents were attached.
                                           5
Case 1:17-cr-00101-LEK Document 508 Filed 06/17/19 Page 6 of 11          PageID #: 4531



 Hurwitz, dated Jan. 7, 2019, and BOP rejection notice, dated March 5, 2019). This

 letter also referenced his dispute with the FDC Honolulu over visitation from his

 minister, but did not include a BP-11 form or copy of the lower-level requests and

 responses as required by Title 28, Code of Federal Regulations, Section 542.15(b).

 Id. Although the defendant referenced prior remedy requests in his letter, ‘796-F1

 and ‘936-R1, the Central Office could not determine specifically what he was

 appealing. In rejecting his letter, the Central Office stated, “You did not provide

 952796-F1 or 956936-R1, so we cannot determine if same issue… .” Exh. D at 1.

       This motion followed.

                                LEGAL ARGUMENT

       In sum, the defendant should not be excused from exhausting his

 administrative remedies before approaching this Court to challenge the conditions

 of his confinement. Contrary to the defendant’s claims, BOP records demonstrate

 that the defendant had not properly followed the administrative remedy procedures

 with respect to his demand for religious visitation, but instead repeatedly failed to

 utilize proper BOP appeal forms and follow filing requirements, as required by

 regulation. These records are attached as exhibits for the Court’s review, and are

 unrebutted. These records show that the BOP administrative remedy procedure is

 neither a “sham,” nor a “farce.”




                                           6
Case 1:17-cr-00101-LEK Document 508 Filed 06/17/19 Page 7 of 11          PageID #: 4532



       The defendant here failed to properly appeal his initial religious visitation

 grievance, ‘796-F1, to the regional level utilizing the appropriate form. The

 administrative remedy procedure set forth by the Code of Federal Regulations and

 BOP policy has specific requirements with respect to the forms inmates must use at

 every level of the grievance process. Title 28, CFR, Section 542.14 explains that

 the appropriate form to initiate a grievance is the BP-9 form. See also Program

 Statement at 4-6, avail. at https://www.bop.gov/policy/progstat/1330_018.pdf.

 Section 542.15(b)(1) explains that, in the event that an inmate’s grievance to the

 facility is denied, “[a]ppeals to the Regional Director shall be submitted on the

 form designed for regional Appeals (BP-10) and accompanied by one complete

 copy or duplicate original of the institution Request and response.” Id. 6-7

 (emphasis added). In the event that a regional office appeal is denied, the

 “[a]ppeals to the General Counsel shall be submitted on the form designated for

 Central Office Appeals [BP-11] and accompanied by one complete copy or

 duplicate original of the institution and regional filings and their responses.” Id.

 (emphasis added). These requirements are mandatory.

       Here, the defendant properly submitted an initial BP-9 grievance to the FDC,

 but apparently failed to utilize BP-10 and BP-11 forms in the appeals that

 followed. Instead, the defendant sent two letters to the Regional Office, but in

 doing so, apparently failed to “accompan[y]” it with a “complete copy or duplicate


                                           7
Case 1:17-cr-00101-LEK Document 508 Filed 06/17/19 Page 8 of 11           PageID #: 4533



 original of the institution Request and response.” Upon rejection, the defendant

 then sent a letter to the BOP Director in Washington, D.C., and again failed to

 utilize a BP-11 form, or to include the prior rejected BP-10 and BP-9 forms and

 denials. Exh. D at 5 (“Enclosures . . .”). Thus, the defendant failed to follow the

 prescribed administrative remedy. McKart v. United States, 395 U.S. 185, 193

 (1969) (“[N]o one is entitled to judicial relief for a supposed or threatened injury

 until the prescribed administrative remedy has been exhausted.”) (quoting Myers v.

 Bethlehem Shipbuilding Corp., 303 U.S. 41, 50, 51 (1938)).

       This failure by the defendant to use the proper forms for his appeal had

 cascading negative consequences: upon receipt of the defendant’s letter, which

 failed to utilize a BP-10 form or attach the BP-9 denial, the BOP regional office

 apparently did not recognize that the letter was related to the existing formal

 grievance, ‘796-F1. As a result, it apparently created a second case number, ‘936-

 R1, for the same underlying religious visitation issue. Exh. A at 8-9. The creation

 of two case matters for the defendant’s visitation grievance meant that there would

 be incomplete records for two initiated grievances.

       Nonetheless, it appears that the defendant’s oversight was noticed by the

 BOP Central Office in Washington, D.C. when it considered his appeal. Exh. D at

 1. Far from denying the substance of the defendant’s grievance, the BOP Central

 Office instructed the defendant to correct the error, and properly re-file a regional


                                           8
Case 1:17-cr-00101-LEK Document 508 Filed 06/17/19 Page 9 of 11        PageID #: 4534



 appeal of his initial ‘796-F1 grievance. Id. (“YOU SHOULD FILE 952796 AT

 RGNL LEVEL AND CLEARLY EXPLAIN ISSUE.”). The defendant has failed

 to do so before filing this Motion.

       The defendant’s failure to follow BOP administrative remedy procedures is

 not excusable. The Court has outlined the BOP remedy process, and specified the

 BP-9, BP-10, and BP-11 forms that the defendant was to submit, in its March 17,

 2018 Order at 4-5, ECF No. 132. Indeed, the government has referenced this

 language—and these same specific BOP forms that the defendant needs to

 submit—in four (4) briefs that it has served upon the defendant since. ECF Nos.

 387 (Govt. Resp. 6th OSC Motion); 427 (Govt. Resp. 7th OSC Motion); 443

 (Govt. Resp. 8th OSC Motion); 481 (Govt. Resp. 9th OSC Motion). Indeed, if the

 defendant has had any lingering confusion about the process, he could have

 consulted his taxpayer-funded standby counsel.

       Thus, contrary to the defendant’s conclusory and unsupported claim that he

 “documented all the proper forms,” and that “even when one follows all the

 procedure their grievance gets ignored and passed back down using the same

 bogus excuse,” it appears that the defendant failed to follow the proper procedures

 set forth by the Code of Federal Regulations and BOP policy. The defendant’s

 unwillingness to follow the BOP’s administrative remedy procedure does not

 render these procedures a sham or a farce. The Motion should be denied and he


                                          9
Case 1:17-cr-00101-LEK Document 508 Filed 06/17/19 Page 10 of 11        PageID #: 4535



 should be required to properly exhaust his administrative remedies prior to

 challenging the conditions of his confinement before this Court.

                                  CONCLUSION

       For the reasons above, the government respectfully requests that the Court

 deny the Motion.

       DATED: June 17, 2019, at Honolulu, Hawaii.
                                               KENJI M. PRICE
                                               United States Attorney
                                               District of Hawaii

                                                     /s/ Gregg Paris Yates
                                               By
                                                    GREGG PARIS YATES
                                                    Assistant U.S. Attorney




                                         10
Case 1:17-cr-00101-LEK Document 508 Filed 06/17/19 Page 11 of 11         PageID #: 4536



                            CERTIFICATE OF SERVICE

       I certify that, on the dates and by the methods of service noted below, a true

 and correct copy of the foregoing was served on the following by the method

 indicated on the date of filing:

 Served Electronically through CM/ECF:

       Lars Isaacson, Esq.
       hawaii.defender@earthlink.net

       Stand-by Attorney for Defendant
       ANTHONY T. WILLIAMS

 Served by First Class Mail:

       Anthony T. Williams
       Register No. 05963-122
       Inmate Mail
       FDC Honolulu
       PO Box 30080
       Honolulu, HI 96820

       DATED: June 17, 2019, at Honolulu, Hawaii.


                                              /s/ Dawn Aihara
